Citation Nr: 1756297	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability.

2. Entitlement to an evaluation in excess of 20 percent for residuals of a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.

By an April 2010 decision, the RO denied the claim of entitlement to service connection for the Veteran's right ankle sprain (also claimed as arthritis), as well as the claim for an increased evaluation for residuals of left ankle disabilities beyond the current 20 percent rating.  The Veteran submitted a notice of disagreement (NOD) in January 2011; a statement of the case (SOC) was issued in June 2012 and a VA Form 9 was received in August 2012.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Video Conference Hearing.  A transcript is associated with the claims file.

These matters were most recently before the Board in May 2017, at which time they were remanded for further development of the record. 


FINDINGS OF FACT

1. The weight of the evidence establishes that the Veteran's right ankle disability, to include degenerative joint disease, is etiologically related to his active duty service. 

2. The Veteran's left ankle disability is characterized by x-ray evidence of degenerative joint disease and is manifested by pain, stiffness, limited motion, and instability, which more nearly approximate marked limitation of motion on use of the left ankle; the ankle is not ankylosed.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability, to include degenerative joint disease, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).

2. A rating in excess of 20 percent for a left ankle disability is not warranted. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5271 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claims. See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA ankle examination most recently in June 2017  The Veteran has not argued, and the record does not reflect, that the examination is inadequate. 38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion.  In reaching this finding the Board acknowledges the Court's finding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).   However, the Veteran is now in receipt of the maximum schedular rating based on range of motion; a higher rating requires ankylosis, which the evidence does not suggest.  Thus, a remand for a new VA examination in light of Correia would serve no useful purpose.  The examination findings and the examination reports are adequate to decide the case. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Service Connection - Right Ankle Disability 

The Veteran primarily contends that his currently diagnosed right ankle disability is related to injury sustained during active duty service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Veteran has been diagnosed with right ankle degenerative joint disease and x-ray findings of right ankle medial malleolus bone chips (or, ossific fragments). See May 2010 VA Joints Examination, and January 2010 and April 2015 VA X-ray Reports.  The current disability requirement has thus been met. 

The Board also finds that there is evidence of in-service injury.  Specifically, service treatment records (STRs) reflect that the Veteran was treated for multiple right ankle sprains during active duty.  December 1982 service treatment records reflect that he suffered a right ankle sprain, noting that the trauma was an "inversion injury" affecting the "malleolus." See December 1982 Emergency Care and Treatment.  Thereafter, in May 1983 the Veteran was seen for a "painful right ankle," noting the "medial malleolus" as the affected area. See May 1983 Chronological Record of Medical Care.  Lastly, the Veteran's June 1983 temporary restrictive duty release form indicates a diagnosis of "chronic injury right ankle." See June 1983 Physical Profile Serial Report.  
 
Turning to the question of whether there is a nexus, or link, between the currently diagnosed right ankle disability and service, the Board finds that the evidence favors a finding that such disability was incurred in-service.  

Briefly, VA examinations/opinions were obtained in May 2010, October 2015, and July 2017.  The May 2010 and October 2015 VA medical opinions were deemed inadequate by the Board in July 2015 and May 2017 Remands, respectively.  As these opinions have no probative value, they will not be further discussed here.  

Accordingly, the only probative medical opinion of record - namely, the July 2017 VA addendum opinion - is in favor of the Veteran's claim.  Specifically, the July 2017 VA examiner reviewed the Veteran's statements, pertinent STRs, and post-service radiographic findings and concluded that the current right ankle disability likely resulted from his previous military chronic right ankle injury ("right ankle condition is likely due to the direct trauma").  The opinion is highly probative as to the issue of nexus as it was rendered after a review of the pertinent STRs and post-service treatment records and it was supported by sound medical rationale.  Notably, there are no probative medical opinions of record to the contrary.  In fact, the VA examiner's conclusion is consistent with the other evidence of record, to include January 2011 x-ray findings (noting small corticated ossific fragments to right medial malleolus "likely a sequela of old trauma with superimposed mild tibiotalar degenerative changes") and April 2015 radiographic findings (noting ossification at the medial malleolus that may be related to trauma with minimal degenerative changes at the tibiotalar joint).  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right ankle disability, to include degenerative joint disease, have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter. 38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Increased Rating - Left Ankle, Factual Background

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

Here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14. 

The Veteran is service-connected for residuals of a left ankle sprain.  The disability developed in November 1983, when the Veteran sustained a severe ankle sprain while playing basketball in-service. (see November 1983 service treatment record).

Private physical therapy treatment records dated from October 2009 to November 2009 reflect complaints of left ankle pain and range of motion findings reflecting a loss of no more than 5 degrees of active dorsiflexion (and a loss of no more than 2 degrees with passive dorsiflexion) and 30 degrees of plantar flexion (35 degrees with passive plantar flexion).  It was noted that the Veteran exhibited decreased joint mobility, flexibility, and strength of the bilateral ankles which limited functional ability and caused a gait deviation.  The Veteran reported increased pain with standing and walking.  

The Veteran underwent a VA Joints examination in May 2010.  He reported constant, mild pain (8/10 daily), but denied flare-ups.  He also endorsed decreased range of motion, weakness, and popping.  Left ankle dorsiflexion was from 0 to 10 degrees, while plantar flexion was from 0 to 25 degrees.  There was no range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use; there was no evidence of pain during range of motion examination.  Tenderness and a limping gait (reportedly due to ankle and knee conditions) were present.  The diagnosis was left ankle degenerative joint disease. 

VA treatment records dated in 2010 and 2011 reflect complaints of bilateral ankle pain and ambulation problems.  Mild degenerative joint disease was present.  A December 2010 VA Podiatry Consult reflects that there was no pain on inversion, eversion, plantarflexion or dorsiflexion.  A January 2010 VA x-ray of the left ankle noted degenerative changes superimposed on prior trauma, with multiple small corticated ossific fragment adjacent to the malleoli.  There was no acute fracture or dislocation.  The medial malleolus and talus were the noted as the involved joints.  

An August 2012 private physical therapy note reflects deficits in bilateral ankle range of motion and strength.  Pain was an 8/10.  A loss of 12 degrees of active dorsiflexion was demonstrated; there was a loss of 8 degrees of passive dorsiflexion.  Active plantar flexion was to 38 degrees, while passive plantar flexion was to 42 degrees.  

The Veteran testified before the undersigned in June 2015.  He endorsed constant pain that kept him up at night; an inability to stand on his ankles too long; and use of an ankle brace.  

A June 2015 VA Rehabilitation/PT note reflected a history of a left medial malleolus fracture and dorsiflexion limited to 0 degrees (5 degrees with passive motion) and plantar flexion limited to 35 degrees (40 degrees with passive motion).  

The Veteran underwent a VA examination in October 2015.  At that time, he endorsed pain in both ankles with prolonged sitting, usually 1-2 times/week. Prolonged standing caused deep aching pain in both ankles.  He denied flare-ups.  Left ankle dorsiflexion was from 0 to 10 degrees; left ankle plantar flexion was from 0 to 35 degrees.  The abnormal range of motion did not contribute to a functional loss.  Pain was noted on examination but it did not result in functional loss.  There was no evidence of pain with weight bearing.  Pain on palpation area inferior to both malleoli was present.  He was able to perform repetitive use testing; there was no additional loss of motion with such testing.  Ankylosis was not present.  Left ankle strength was 5/5.  There was no atrophy.  Ankle instability or dislocation was suspected.  Arthritis was present.  

The Veteran underwent another VA examination in June 2017.  At that time, he reported flare-ups that consisted of ankle stiffness.  Dorsiflexion was from 0 to 10 degrees; plantar flexion was to 30 degrees.  There was pain with dorsiflexion but it did not result in a functional loss.  There was no evidence of pain with weight bearing.  He was able to perform repetitive use testing; there was no additional loss of motion with such testing.  Muscle strength testing was 5/5.  There was no ankylosis.  Instability or dislocation was suspected.  The examiner noted that there was no pain on passive range of motion or when non-weight bearing. 

Analysis

The Veteran seeks a rating in excess of 20 percent for his service-connected left ankle disability; his claim for an increased rating was received in October 2009.  As noted above, the Veteran has endorsed constant ankle pain, some ankle instability, and limited motion of the left ankle with dorsiflexion and plantar flexion.  

Briefly, in an August 2006 rating decision, the RO initially granted service connection for residuals of a left ankle sprain and assigned a 20 percent rating, effective October 8, 2004.  This disability was rated by analogy to 38 C.F.R. § 4.17a, Diagnostic Code 5299-5283, which governs malunion or nonunion of the tarsal or metatarsal bone (i.e., the foot), a condition that the Veteran does not have.  

In this regard, pursuant to DC 5283, malunion or nonunion of the tarsal or metatarsal bones warrant a 10 percent rating for moderate symptoms; a 20 percent rating for moderately severe symptoms; a 30 percent rating is warranted for severe symptoms; and a 40 percent rating is warranted for actual loss of use of the foot. 38 C.F.R. § 4.71a, DC 5283.

Under DC 5271, a 10 percent rating is assigned for moderate limitation of the ankle, and a maximum 20 percent rating is assigned for marked limitation of motion. 38 C.F.R. § 4.71a.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms. 

In this case, the Board finds DC 5271 to be more appropriate than the currently assigned DC 5299-5283 because while there is no specific rating code assigned for "residuals of an ankle fracture," the condition being evaluated is an ankle disability - not a foot disability.  Indeed, no VA examiner/clinician, private clinician, and/or radiographic finding has ever suggested or otherwise indicated that the Veteran suffers from any malunion or nonunion of the tarsal or metatarsal (foot) bones.  In fact, clinical records and x-rays have consistently shown that that the condition involves old trauma/fracture, degenerative joint disease, and ossification of the medial malleolus and talus, both of which are ankle bones, as well as limited motion of dorsiflexion and plantar flexion (i.e., movements involving the ankle) and instability of the left ankle.  Accordingly, the Board finds that the Veteran's ankle disability would be more accurately evaluated under a diagnostic code that, at least in part, describes his condition.  Therefore, the Veteran's condition should be evaluated under DC 5271 for limited motion of the ankle.  

In changing the diagnostic code under which the Veteran's left ankle disability is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation. 38 C.F.R. § 3.951 (b).  Additionally, the Court held that change of diagnostic code under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation. Id.  In the instant case, the Veteran's 20 percent rating under Diagnostic Code 5283 has been in effective since 2004, i.e., less than 20 years, and therefore, is not protected.  As such, Murray is inapplicable in the instant case. 

The Board is also cognizant of the Federal Circuit's holding in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), which pertains to a claim involving muscle groups, the Federal Circuit held that a change in determination of situs of Veteran's disability from one muscle group to another, for purposes of determining the correct diagnostic code, did not sever service connection of the disability, as such would violate the statute protecting service connection of disabilities. In this regard, the Federal Circuit noted that specific situs of disability was identified for the first time, disability was not tied to a particular muscle group but to Veteran's inability to perform certain acts, and determination that her wound was incurred in connection with military service was not changed. See also 38 U.S.C.A. §§ 101 (16), 1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C.A. § 359 (the previous codification of 38 U.S.C.A. § 1159) does 'not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question'). 

Therefore, as the Board's change in diagnostic code pertaining to the evaluation of the Veteran's service-connected left ankle disability does not sever service connection and, rather, more appropriately captures the nature of his disability, the Board finds that is proper.  

Again, none of medical records document that the Veteran has either a malunion or nonunion of the tarsal or metatarsal bones.  In contrast, the Veteran has been shown to have degenerative joint disease with limitation of motion of dorsiflexion and plantar flexion, as well as some suspected instability of the left ankle.  As explained below, the Board finds that the left ankle disability more closely approximates a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  As noted, a maximum 20 percent rating is assigned for marked limitation of motion. 38 C.F.R. § 4.71a, DC 5271.  However, utilization of DC 5271 does not restrict the Board to strictly considering range of motion measurements.  Rather, DC 5271 permits the Board to evaluate all ankle symptoms that could act to limit the motion of his ankle. 

In this case, the Veteran's private physical therapist, VA clinicians, and 2010, 2015, and 2017 VA examiners all conducted range of motion testing of the left ankle.  Such findings show that the Veteran has degenerative joint disease of the left ankle with painful motion and dorsiflexion limited to 8 degrees (0 degrees on one occasion in 2015) and plantar flexion limited to 25 degrees (at most). See, e.g., Private PT Reports; June 2015 VA PT Note; and May 2010 VA Examination Report.  The June 2017 VA examiner, in particular, noted that pain was present on examination but that it did not result in any functional loss.  There was also no evidence of pain with weight-bearing, non-weight bearing, or passive range of motion, and no loss of function or range of motion with repetitive use testing.  

The evidence additionally shows that the Veteran has some suspected instability of the left ankle; he wears an ankle brace for support.  However, the Veteran is able to walk unassisted; he can stand/walk for up to 10 minutes at time; anterior draw tests and talar tilt tests have consistently been negative (see 2015 and 2017 VA examination reports); and muscle strength testing has been 5/5 (normal left ankle strength) throughout.  

The Board finds that the aforementioned manifestations, to include degenerative joint disease with pain, stiffness, limited motion, and some suspected instability of the left ankle, which would presumably account for functional impairment tantamount to marked limitation of motion on use of the left ankle (i.e., walking, standing, etc.), is most consistent with a 20 percent rating under DC 5271.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  This is the maximum scehdular rating under this DC.  

The Board has considered whether higher or separate ratings could be assigned under any other diagnostic codes.  With respect to Diagnostic Codes 5270 (Anklyosis of the ankle) and 5271 (Ankylosis of the subastragalar or tarsal joint), although the Veteran's dorsiflexion was noted be 0 degrees on one occasion in 2015, the 2015 and 2017 VA examiners expressly found that the Veteran did not have any ankylosis of the left ankle.  There is otherwise no competent medical evidence suggesting that the Veteran's ankle is ankylosed or fixed in plantar flexion or dorsiflexion, even with consideration of DeLuca factors, such as pain, flare-ups, or repetitive use.  Accordingly, higher or separate ratings under these DCs are not warranted.  

With respect to DC 5274 (Astragalectomy), the Veteran has not been shown to have undergone any surgical procedures for his left ankle disability.  Therefore, a higher or separate rating under this DC is not warranted. 

With respect to DC 5273 (Os calis or astragalus, malunion), the Veteran has not been shown to have malunion of the os calis or astragalus with deformity. 

The Board has also considered whether a higher or separate rating could be assigned under DC 5262, however, the evidence does not reflect non-union or malunion of the tibia and fibula.  

There is also a diagnostic code for other injuries of the foot. See 38 C.F.R. § 4.71a, DC 5284.  However, the VA examiners and physical therapists have indicated that the Veteran's disability is in his ankle, and therefore, a jump to a foot disability rating is not appropriate here. 

Lastly, the Board acknowledges that there is evidence of left ankle arthritis. However, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  As the Veteran is already in receipt of a 20 percent rating under Diagnostic Code 5271 on the basis of manifestations that are productive of limitation of ankle motion, a separate rating on the basis of ankle arthritis would constitute prohibited pyramiding and is not warranted. 38 C.F.R. § 4.14 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for service-connected residuals of left ankle sprain and it must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

As a final matter, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability. Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for a right ankle disability, to include degenerative joint disease, is granted. 

Entitlement to a rating in excess of 20 percent for a left ankle disability is denied. 




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


